Case 6:19-bk-02235-KSJ Doc 26 Filed 06/06/19 Pageiof3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

www.ilmb.uscourts.gov

Case No. 6:19-bk-02235-CCJ

GEORGE A. RICARDO, Chapter 13

Debtor.
/

MOTION BY DAIMLER TRUST FOR RELIEF FROM STAY

 

 

_ NOTICE OF OPPORTUNITY TO.
OBJECT AND REQUEST. FOR: HEARING

 

from the date set forth on the attached proof of service plus an: additional three days for service
if any party was served by U.S. Mail.

If you object to the relief requested in this paper, you must, file a response with the
Clerk of the Court at the George C. Young Federal Courthouse, 400 West Washington Street,
Suite 5100 Orlando, FL 32801, and serve a copy on the movant's attorney, Andrew W.
Houchins, Post Office Box 3146, Orlando, FL 32802-3146, and any other appropriate persons
within the titne allowed.

If you file and serve an objection within the timie permitted, the Court will either
schedule and notify you of a hearing, or consider the objection and grant or deny the relief
requested without a hearing. If you do not file an objection within the time permitted, the Court
will consider that you do not oppose the relief requested in the paper, will proceed to consider
the paper without further notice or hearing, and may grant the relief requested.

 

 

Daimler Trust ("Creditor"), by and through its undersigned attorney, moves the Court to

grant it Relief from the Automatic Stay imposed by Section 362 of the Bankruptcy Code, or for

Adequate Protection, and as grounds therefore would show:

1. The Debtor filed a Petition under Chapter 13 of the Bankruptcy Code on April 05,

2019, and this Court has jurisdiction pursuant to 11 U.S.C. Sections 101 et seq. and 28 U.S.C.

Section 157(a). Laurie K. Weatherford is the Trustee in the Case.
Case 6:19-bk-02235-KSJ Doc 26 Filed 06/06/19 Page 2of3

2. Creditor owns property subject to a Lease Agreement (“Contract”). A copy of the
Contract is attached hereto as Exhibit A and incorporated herein by reference.

3, Creditor has perfected its security interest in the property, and its interest is
superior to all other liens and interests, as evidenced by the Title Certificate attached hereto as
Exhibit B and incorporated herein by reference.

4. The property which is the subject of this Motion and subject to Creditor's interest
is described as: 2017 Mercedes-Benz $550C4, VIN WDDXJ8FB5HA030867.

5. The termination liability on the lease is $64,083.42. Creditor lacks adequate
protection for its security interest in the property.

7. Creditor is entitled to possession of the property by the terms of the Contract.
Debtor defaulted on the Contract by failing to pay the installment due on May 30, 2019 , or
any installment thereafter. The normal monthly payment due on the Contract is $2,227.43.

8. The leased property was returned on May 31, 2019.

9. The time required for a hearing on this Motion is ten (10) minutes.

WHEREFORE, Creditor, Daimler Trust, respectfully requests this Court to enter an
Order which modifies the Automatic Stay and permits Creditor to perfect its security interest in
the property, accelerate the balance due under the Contract, take possession of, foreclose its

interest in, and dispose of the property, furnish notices to Debtor regarding date of sale and
Case 6:19-bk-02235-KSJ Doc 26 Filed 06/06/19 Page 3of 3

proceeds of sale, pursuant to the terms of the Contract and state law, or for Adequate Protection,

and for any and such other and further relief as this Court deems just and equitable.

Drala tht

Andrew W. Houchits

Florida Bar No. 59017

Rush, Marshall, Jones and Kelly, P.A.
P.O. Box 3146

Orlando, Florida 32802

Telephone (407) 425-5500

Facsimile (407) 423-0554
ahouchins(@rushmarshall.com
Attorney for Creditor

DATED: June Gj 2019.

 

CERTIFICATE OF SERVICE ,
I HEREBY CERTIFY that a true copy of the foregoing has been served on this 6 day of
June, 2019, by electronic notice if registered in the Electronic Case Filing system, otherwise by first
class postage prepaid U.S. Mail to: George A. Ricardo, 3113 Bellwind Circle, Rockledge FL 32955,
Debtor, L. Todd Budgen, P.O. Box 520546, Longwood, FL 32752-0546, Attorney for Debtor, Laurie
K. Weatherford, PO Box 3450, Winter Park FL 32790, Office of the U.S. Trustee, 400 W.
Washington St., Suite 1100, Orlando, FL 32801.

RUSH, MARSHALL, JONES and KELLY, P.A.
Attorneys for Creditor

SEND ALL NOTICES TO: By: waar iA ib

Andrew W. Houchins, for the firm

 

 

RUSH, MARSHALL, JONES and KELLY, P.A. Florida Bar No. 59017
Atin: Andrew W. Houchins Telephone 407-425-5500
Post Office Box 3146 Facsimile 407-423-0554

Orlando, FL 32802-3146 email: ahouchins@rushmarshall.com

5920.74002
¥8241 0716
